Title: To James Madison from Robert Montgomery, 6 December 1803 (Abstract)
From: Montgomery, Robert
To: Madison, James


6 December 1803, Alicante. “I am deprived of your favors since my respects of the 26th Septr last inclosing Copy of an Order from the Government of Spain tending to exclude Foreign Ships of War from remaining in the Harbours of this Country longer than is absolutely necessary for their get[t]ing provissions &ca.” Now encloses a “Copy of an Order from the General Health office regarding the Quarantine imposed on all Ships from the United States.” “This order altho it may be Authorised by the Reigning Calamities at Malaga must tend to injure our Fish trade exceedingly.
“This Country is in a general State of Alarm on Account of the Contagion, but by the extreme Vigilance of our Health office We are happy to have no Symptoms whatever of it at this place and as the Weather is now become sufficiently cold we trust it will not attack us this Season.” In spite of the inconveniences of the quarantine, “Our trade promises many advantages.” “Fish is very much wanted,” as are flour, wheat, and corn. “Brandies per Contra are lower than we have Seen them for some time past.”
 

   
   RC and enclosure (DNA: RG 59, CD, Alicante, vol. 1). RC 2 pp.; in a clerk’s hand, signed by Montgomery; docketed by Wagner as received 22 Mar. For enclosure, see n. 2.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:461.



   
   Montgomery enclosed two copies of an order from the supreme board of health at Madrid (1 p.; in Spanish; certified by Montgomery; docketed by Wagner) stating that because of a report from Spanish consul general Valentín Foronda that the yellow fever might have appeared in Philadelphia, the board had decided that all vessels arriving at Spanish ports that had departed Philadelphia after 8 Sept. 1803 were to perform a strict quarantine according to the order of 13 Oct. 1802. Vessels that arrived from New York, where yellow fever also prevailed, or that had had contact with vessels from Philadelphia, were to perform a quarantine of observation of at least thirty days.


